Farkas v City Univ. of N.Y. (2020 NY Slip Op 02152)





Farkas v City Univ. of N.Y.


2020 NY Slip Op 02152


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Richter, J.P., Manzanet-Daniels, Gesmer, Singh, JJ.


11036 128709

[*1]Rosalyn Farkas, Claimant-Appellant,
vCity University of New York, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Court of Claims (David A. Weinstein, J.), entered on or about July 19, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 28, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 2, 2020
CLERK